Citation Nr: 0618565	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-02 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for the residuals of a fractured left shoulder 
from February 1, 2002, to March 4, 2004, and in excess of 
20 percent effective March 4, 2004.

2.  Entitlement to a disability rating in excess of 
10 percent for the residuals of a fractured left big toe.

3.  Entitlement to a compensable disability rating for the 
residuals of a fractured left elbow.

4.  Entitlement to a compensable disability rating for the 
residuals of a fractured right elbow.

5.  Entitlement to a compensable disability rating for a 
spastic colon.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1968 and from January 1983 to January 2002.

This case comes before the Board of Veterans' Appeals (Board) 
from April and June 2002 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In those 
rating decisions the RO granted service connection for the 
disabilities shown above, and assigned the applicable 
ratings.  The veteran perfected an appeal of the assigned 
ratings.


FINDINGS OF FACT

1.  Since February 1, 2002, the residuals of a fractured left 
shoulder have been manifested by pain, stiffness, and 
limitation of motion to no less than shoulder level due to 
pain.

2.  The residuals of a fractured left big toe are manifested 
by complaints of pain with use, representing no more than 
moderate foot disability.

3.  The residuals of a fractured left elbow are manifested by 
complaints of pain with use and range of motion from zero to 
145 degrees, without objective evidence of any functional 
limitations.

4.  The residuals of a fractured right elbow are manifested 
by complaints of pain with use and range of motion from zero 
to 145 degrees, without objective evidence of any functional 
limitations.

5.  The symptoms of a spastic colon consist of no more than 
occasional constipation and diarrhea.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating for the 
residuals of a fractured left shoulder were met February 1, 
2002; the criteria for a rating in excess of 20 percent are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.71a, Diagnostic Codes 5201, 5202 (2005).

2.  The criteria for a disability rating in excess of 10 
percent for the residuals of a fractured left big toe are not 
met.  §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.71a, 
Diagnostic Code 5284 (2005).

3.  The criteria for a compensable disability rating for the 
residuals of a fractured left elbow are not met.  §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.71a, Diagnostic Code 
5206 (2005).

4.  The criteria for a compensable disability rating for the 
residuals of a fractured right elbow are not met.  §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.71a, Diagnostic Code 
5206 (2005).

5.  The criteria for a compensable disability rating for 
spastic colon are not met.  §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7319 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has appealed the disability ratings initially 
assigned with the grants of service connection in April and 
June 2002.  Because she has appealed the initial ratings, the 
Board must consider the applicability of staged ratings 
covering the time period in which her claim and appeal have 
been pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999).
Residuals of a Fractured Left Shoulder

The veteran fractured her left shoulder in service.  With the 
grant of service connection in April 2002, the RO assigned a 
10 percent rating for the disability under Diagnostic Code 
5202, effective February 1, 2002.  In a December 2004 rating 
decision the RO increased the rating to 20 percent effective 
March 4, 2004, based on a VA examination conducted on that 
date.  The 20 percent rating was assigned pursuant to 
Diagnostic Code 5201, based on the examiner's assessment that 
the left shoulder disability was due to tendonitis and 
bursitis in the shoulder.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5024 (2005).

Diagnostic Code 5201 provides disability ratings based on 
limitation of motion of the shoulder.  A minimum 20 percent 
rating is assigned if motion of the minor arm (the evidence 
shows that the veteran is right handed) is limited to 
shoulder level.  In order to support a 30 percent rating, 
motion must be limited to 25 degrees from the side.  See 
38 C.F.R. § 4.71a (2005).  In accordance with 38 C.F.R. 
§ 4.71, Plate I, 90 degrees constitutes shoulder level and 
180 degrees constitutes full range of flexion and abduction 
of the shoulder.

Diagnostic Code 5202 provides a minimum 20 percent rating for 
malunion of the humerus of the minor shoulder with moderate 
deformity.  A 40 percent rating requires evidence of fibrous 
union of the humerus.  See 38 C.F.R. § 4.71a (2005).

The evidence shows that motion of the veteran's left arm has 
been limited to shoulder level since February 1, 2002.  When 
examined in September 2001 she complained of pain and 
stiffness in the joint, with flare-ups due to cold weather or 
lifting.  She stated that she could not do housework during a 
flare-up, but that the shoulder disability had not affected 
her job.  Examination revealed forward flexion from zero to 
180 degrees and abduction from zero to 90 degrees, limited 
due to pain.  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); 38 C.F.R. § 4.40 
(2005).  Because the evidence shows that motion of the left 
arm was limited to shoulder level (90 degrees) due to pain, 
the Board finds that the criteria for the 20 percent rating 
were met February 1, 2002.

When granting an increased rating, the Board must explain why 
a higher rating is not warranted.  Shoemaker v. Derwinski, 3 
Vet. App. 248, 253 (1992).  The evidence does not show that 
motion of the left arm is limited to 25 degrees from the 
side, or that the fracture of the humerus healed with a 
fibrous union since the veteran's separation from service.  
Examination in September 2001 showed limitation of motion due 
to pain to no less than shoulder level.  The veteran was 
provided a second VA examination in March 2004, during which 
she again complained of pain and stiffness in the joint and 
flare-ups with weather changes.  On examination, motion of 
the left shoulder was painful.  She had forward flexion from 
zero to 150 degrees and abduction from zero to 50 degrees, 
limited due to mild to moderate pain.  The examiner also 
found that the disability was manifested by mild weakness, 
fatigability, and lack of endurance, with no incoordination.  
An 
X-ray showed a mild deformity of the left humeral surgical 
neck, unchanged from the previous study.  

The Board finds that the functional limitations in the left 
shoulder are represented by the limitation of motion to 
50 degrees based on the veteran's complaint of pain.  
Limitation of motion to 50 degrees is not sufficient to 
support a higher rating, in that a 30 percent rating requires 
evidence of limitation of motion to 25 degrees.  Furthermore, 
there is no evidence of "fibrous union" of the humerus, in 
that the 
X-ray showed only a mild deformity.  The Board finds, 
therefore, that the criteria for a rating in excess of 20 
percent have not been met since the veteran's separation from 
service.  Fenderson, 12 Vet. App. at 126-27.  For that reason 
the preponderance of the evidence is against the appeal to 
establish entitlement to a disability rating in excess of 
20 percent for the residuals of a left shoulder fracture.
Residuals of a Fractured Left Big Toe

The veteran fractured her left big toe in service.  With the 
grant of service connection in June 2002, the RO assigned the 
10 percent rating under Diagnostic Code 5284.  Under that 
diagnostic code, a 10 percent rating for moderate disability 
and a 20 percent rating for moderately severe disability 
apply.  See 38 C.F.R. § 4.71a (2005).  The RO found that the 
complaints of pain and limited endurance in the left foot 
constituted moderate disability, warranting the 10 percent 
rating.

The evidence does not show that the disability in the left 
foot due to the fractured toe is more than moderate.  The 
veteran testified that her left big toe was painful and that 
standing for a long period of time was difficult.  She also 
stated that she could walk without difficulty, but that the 
pain interfered with sleep and balance.  Examination in May 
2002 revealed no deformities or callosities on the foot.  She 
walked with slight difficulty, favoring the left foot.  
Dorsiflexion could not be performed, but she was able to 
plantar flex the foot from 5 to 35 degrees.  Lateral and 
medial movements of the foot caused it to pop.  There were no 
skin changes, and X-rays were normal.

The veteran was provided a second VA examination in March 
2004.  On examination there was no deformity or tenderness in 
the left big toe.  There was very minimal hallux valgus noted 
in the left big toe.  Dorsiflexion was to 10 degrees and 
plantar flexion was to 30 degrees, without difficulty.  The 
normal range of motion of the foot is from 20 degrees of 
dorsiflexion to 45 degrees of plantar flexion.  See 38 C.F.R. 
§ 4.71, Plate II (2005).  X-rays showed minimal degenerative 
disease of the first metatarsophalangeal joint.  The veteran 
was able to perform repeated range of motion exercises of the 
left big toe without pain, weakness, fatigability or 
incoordination and her range of motion did not decrease on 
repeated use.

The Board finds that the functional limitations in the left 
foot due to the residuals of the fractured left big toe are 
no more than moderate, and do not support a rating in excess 
of 10 percent.  Diagnostic Code 5284 is not predicated only 
on limitation of motion, and incorporates all of the 
functional limitations due to the residuals of the fracture.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  The 
10 percent rating that has been assigned, therefore, 
contemplates the disability due to pain and lack of 
endurance.

Although the regulations do not define "moderate," and the 
diagnostic code is not based on detailed criteria, the 
diagnostic codes pertaining to the feet include two 
disabilities for which 20 percent ratings can be assigned 
based on detailed criteria.  Diagnostic Code 5276 pertaining 
to acquired flat foot provides a 20 percent rating for 
unilateral involvement if the disorder is severe, with 
objective evidence of marked deformity, pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  Diagnostic Code 5278 for claw 
foot provides a 20 percent rating for unilateral claw foot if 
the disorder is manifested by all toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to a 
right angle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads.  See 38 C.F.R. § 4.71a (2005).  
The Board finds that the complaints of pain in the left big 
toe and limited motion of the left foot are not comparable to 
the criteria shown for a 20 percent rating under Diagnostic 
Code 5276 or 5278.  For that reason the criteria for a higher 
rating have not been met since the veteran's separation from 
service.  Fenderson, 12 Vet. App. at 126-27.  The Board has 
determined, therefore, that the preponderance of the evidence 
is against the appeal to establish entitlement to a 
disability rating in excess of 10 percent for the residuals 
of a fractured left big toe.


Residuals of Bilateral Elbow Fractures

The veteran's service medical records show that she also 
suffered fractures of both elbows in service.  In the April 
2002 rating decision the RO granted service connection for 
the residuals of the elbow fractures and assigned non-
compensable ratings in accordance with Diagnostic Code 5206.  
Diagnostic Code 5206 for limitation of flexion of the elbow 
authorizes a 10 percent rating if flexion is limited to 100 
degrees.  Diagnostic Code 5207 authorizes a 10 percent rating 
if extension of the elbow is limited to 45 degrees.  See 
38 C.F.R. § 4.71a (2005).  Normal range of motion of the 
elbow is from zero degrees of extension to 145 degrees of 
flexion.  See 38 C.F.R. § 4.71, Plate I (2005).  

During the VA examination in September 2001 the veteran 
complained of pain and stiffness in the elbows with use, 
exposure to cold weather, and lifting.  Examination revealed 
no abnormalities in either joint, with range of motion of 
zero to 145 degrees in both elbows.  X-rays of the elbows 
were normal.  Examination again in March 2004 showed range of 
motion from zero to 145 degrees in both elbows, without pain.  
The veteran was able to perform repeated range of motion 
exercises of the elbows with no decrease in motion, and 
without pain, weakness, fatigability, or incoordination.  X-
rays of the elbows were again normal, and the examination 
resulted in a diagnosis episodes of tendonitis in both 
elbows.  

None of the evidence shows that flexion of either elbow is 
limited to 100 degrees, or that extension is limited to 
45 degrees.  The Board finds, therefore, that the criteria 
for a compensable rating based on limitation of motion are 
not met.  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations, see 
Spurgeon, 10 Vet. App. at 194, but those functional 
limitations must be supported by objective evidence of 
pathology in the joint.  See 38 C.F.R. § 4.40 (2005).  
Although the veteran reported having pain and stiffness in 
the joints with use and cold weather, there was no objective 
evidence of any functional limitation in either joint after 
repeated exercise by the examiner in March 2004.  Neither 
examination in September 2001 or March 2004 revealed any 
objective evidence of pathology in the elbows, in that the 
examinations and X-ray studies were normal.  The Board finds, 
therefore, that consideration of the functional limitations 
does not result in compensable ratings.  For these reasons 
the criteria for compensable ratings have not been met since 
the veteran's separation from service, and the preponderance 
of the evidence is against the appeal to establish 
entitlement to compensable disability ratings for the 
residuals of fractured left and right elbows.  Fenderson, 12 
Vet. App. at 126-27.
Spastic Colon

Service medical records show that the veteran was treated for 
a spastic colon in service.  When examined in September 2001 
she reported infrequent episodes of a spastic colon, with no 
weight loss or gain, nausea,  or vomiting.  She complained of 
constipation approximately once a week and occasional 
abdominal discomfort, and the examiner found no evidence of 
malnutrition or anemia.  She had not sought medical treatment 
since service, but avoided certain foods.

The RO granted service connection for this disability in 
April 2002 and assigned a non-compensable rating pursuant to 
Diagnostic Code 7319.  Diagnostic Code 7319 provides a non-
compensable rating for mild irritable colon syndrome with 
disturbances of bowel function and occasional episodes of 
abdominal distress.  A 10 percent rating is warranted for 
moderate irritable colon syndrome with frequent episodes of 
bowel disturbance with abdominal distress.  See 38 C.F.R. 
§ 4.114 (2005).

When examined in March 2004 the veteran denied experiencing 
nausea, vomiting, hematemesis, or melena, but did complain of 
occasional constipation and diarrhea.  She denied any 
abdominal distension or colic.  She stated that she had 
recurrences of spastic colon about twice a month, which she 
described as diarrhea and abdominal pain that lasted two to 
three days.

The veteran's disability does not meet the criteria for a 10 
percent rating because she does not have frequent episodes of 
bowel disturbance with abdominal distress.  She has denied 
essentially all symptoms except for occasional constipation 
or diarrhea.  There is no evidence of frequent, as opposed to 
occasional, episodes.  Therefore, the criteria for a 
compensable rating have not been met since her separation 
from service, and the preponderance of the evidence is 
against the appeal to establish entitlement to a compensable 
rating for spastic colon.  Fenderson, 12 Vet. App. at 126-27.
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate her claim, the RO notified her of the 
information and evidence needed to establish entitlement to 
higher ratings in February 2004.  In that notice the RO also 
informed her of the information and evidence that she was 
required to submit, including any evidence in her possession, 
and the evidence that the RO would obtain on her behalf.  The 
Board finds, therefore, that VA has fulfilled its duty to 
inform the veteran of the evidence she was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate her claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
38 C.F.R. § 3.159(b) (2005).

Although the notice was sent following the decisions on 
appeal, the delay in issuing the notice was not prejudicial 
to the veteran.  The delay did not affect the essential 
fairness of the adjudication, because the RO re-adjudicated 
the claim, based on all the evidence of record, after the 
notice was sent.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. April 
5, 2006).  Because entitlement to higher ratings has been 
denied, any question regarding the effective date is moot and 
any deficiency in the content of the notice is not 
prejudicial to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of her claim, the RO provided her VA 
medical examinations in September 2001 and March 2004.  She 
testified at a hearing before the undersigned in March 2003, 
and all development requested in the September 2003 Board 
remand has been completed.  She has not indicated the 
existence of any other evidence that is relevant to her 
claim; as such, all relevant data has been obtained for 
determining the merits of her claim and no reasonable 
possibility exists that any further assistance would aid her 
in substantiating her claim.  


ORDER

Entitlement to a 20 percent disability rating for the 
residuals of a fractured left shoulder is granted effective 
February 1, 2002.  The appeal to establish entitlement to a 
disability rating in excess of 20 percent is denied. 

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for the residuals of a fractured left 
big toe is denied

The appeal to establish entitlement to a compensable 
disability rating for the residuals of a fractured left elbow 
is denied.

The appeal to establish entitlement to a compensable 
disability rating for the residuals of a fractured right 
elbow is denied.

The appeal to establish entitlement to a compensable 
disability rating for a spastic colon is denied.




____________________________________________
N.W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


